Thompson, J.
delivered the opinion of the court. This was an action of ejectment for a part of lot No. 2. in the township of Marcellus, in the military tract. An exemplification of a patent to one of the lessors having been produced, the defendant set up an award of the Onondaga commissioners, bearing date the 1st day of March, 1802, whereby the lot in question was awarded to Abraham Ten Eyck. The evidence offered of the award was the record thereof, contained in a book deposited by James Van Ingen, clerk of the commissioners, with the clerk of the county of Onondaga, some time in December, 1804, or January, 1805. To the reading of this award the plaintiff’s counsel objected,
1. Because the act instituting this board of commissioners, was unconstitutional.
2. Because the powers of the commissioners expired in 1802, and they had no authority afterwards to file the book.
It was also made a question, in the course of the trial, whether the reasons offered, on the part of the plaintiff, for not entering a dissent to the award, were not sufficient to prevent the application of the limitation, prescribed by the statute.
These objections were all overruled, and a verdict found for the defendant. The case has been submitted' without argument, which is to be regretted, if any reliance is placed on the first objection ; for I am unable to discover any grounds giving colour to it. Were the award of these commissioners made final and conclusive respecting the title, there might be some reasonable cause of complaint. But, according to its provisions, the most that can be alleged is, that it is a pretty ri~. gorous statute of limitations. This was a mere ques-. tion of expediency, resting solely with the legislature, ' under the peculiar circumstances of that tract of country, .called the military tract. Whether this statute is suifi*143ciently guarded in all its parts, is not a question for judicial inquiry. But the constitutionality of the statute, cannot, it appears to me, be doubted.
The second objection is not true in point of fact. The first act on the subject was passed in the year 1797; and by several other subsequent statutes, the powers of the commissioners were, from time to time, revived and continued, until January, 1805. By the statute of 1797, the commissioners were directed to cause their awards to be entered in a book or books, to be provided by them for that purpose; and that, when they had executed the trusts committed to them, they should deposit such book or books, in the office of the clerk of the county of Onondaga, there to remain as records of their proceedings. The book produced was matter of record, and had been deposited, either a short time before or after the powers of the commissioners expired. The precise time is not stated. The directions of the statute were, therefore, in this respect, strictly pursued. The testimony offered as an excuse for not entering a dissent, even admitting it competent, was too loose to foe entitled to much consideration. The inquiries made by Mr. Wood were general, as to a certain description of lots, and not pointed particularly to the one in question; besides, all his inquiries were anterior to the date of the award. The information given to Mr. Parsons by the clerk of the commissioners, might afford some reason to doubt whether the award was signed at the time it bears date, but was of itself altogether insufficient to establish that fact. Had that been the object of the testimony, and accompanied with other evidence, showing that to have been the case, the award would have been considered as taking effect from the time when signed. But the testimony offered was not sufficient to rebut the prima facie evidence, arising from the date on the face of the award» No dissent appears ever to have been en*144tered. The award has been a matter of record, sincff January, 1805, to which recourse might have been had for information. We can see no possible grounds on which the case can be taken out of the positive provisions of the statute, that the award shall be binding and conclusive, unless a dissent is entered within two years after the making thereof.
The motion for a new trial must therefore be denied.
Motion denied.